DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 19, 20, 36-41, 43, 46, 56-59 and 61) with the elected species listed below, as enumerated in the reply filed on 09/15/2022, is acknowledged. The elected species are: 
A. E108 as the single amino acid position number;
B. E108M as the mutation and MUP as the substrate;
C. residues 1-491 of SEQ ID NO: 1 with mutations at E108M, N213Q, and N286Q relative to SEQ ID NO: 1;
D. W245X mutation relative to SEQ ID NO: 4, wherein X is any naturally occurring conserved amino acid from a different species;
E. C481G mutation relative to SEQ ID NO: 4 (claim 20);
F.  the structure Z-ALP-Y-Xn, wherein Y is an amino acid sequence of at least one amino acid, Z is absent, and Xn is a bone-targeting moiety comprising Dn, where n=7;
G. IgG2/4 chimera;
H. 95% sequence identity to the sequence of SEQ ID NO:123 (claim 41);
I. SEQ ID NO:177;
J. TNSALP (claim 50);
K. Alkaline phosphatase comprising SEQ ID NO:1;
L Dn wherein n=7.
Claims 49-50 and 54 (group II), 64-66 (group III), 67 (group IV), 68-69 (group V) and 73-74, 77, 92-94 and 96 (group VI) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.
Accordingly, claims 1-4, 19, 20, 36-41, 43, 46, 56-59 and 61 with the corresponding elected species, as listed above, will be examined. 

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application 62/945,431 filed on 12/09/2019. All claims of the instant application, 17/117,099, will receive the effective filing date of 12/09/2019.

Information Disclosure Statement
The information disclosure statement filed 7/01/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
NPL reference (O) “Pharmaceutical and Food Safety Bureau Examination and Management Division/ Pharmaceuticals and Medical Devices Agency, Review Report” (2015) (64 pages).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see instant specification [p. 20, line 31]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 2-4, 19-20 and 37 are objected to because of the following informalities: 
Claims 2, 3, 19 and 20 recite “wherein at least one of:” on line 1, and should be amended to “having at least one of the following characteristics:”
Claim 2 recites “form” on line 8, and should be amended to “from”.
Claim 3 recites multiple abbreviations, “MUP”, on line 10, and “PEA”, on line 111, without spelling out the full names at first occurrence. To obviate this objection, “MUP” should read “4-methylumbelliferyl phosphate (MUP)” and “PEA” should read “phosphoethanolamine (PEA)”. Further, “pyridoxal-5’-phosphate, PLP,” on line 11 should read “pyridoxal-5’-phosphate (PLP)” to clarify that PLP is an abbreviation for the substrate, pyridoxal-5’-phosphate. 
Claims 2-4 and 19-20 recite the same numerations but parts (a)-(e) do not refer to the same limitations. To obviate this objection, remove the numeration. 
Claim 37 recites an incomplete name for the abbreviation “Fc”, “fragment crystallizable region” should be “fragment crystallizable region of an immunoglobulin” as indicated in the specification (see p.10, line 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A3.(a).i states, "whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention".
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/ or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Claim 1 recites “a polypeptide comprising a recombinant alkaline phosphatase having at least one mutation relative to a naturally occurring alkaline phosphatase, wherein the mutation improves at least one activity or pharmacokinetic property relative to the naturally occurring alkaline phosphatase without the at least one mutation”. The recitation of “alkaline phosphatase” refers to a genus of ubiquitous enzymes and isozymes widely distributed in nature, including prokaryotes and higher eukaryotes (Sharma [p.269, right column, lines 1-5, and paragraph 2, lines 1-2]). The term ALP itself is not limited to any particular amino acid sequence but instead refers to a genus of glycoproteins with the “ability to hydrolyze PPi or other natural or artificial substrates” (instant specification [p.14, line 11]). Therefore, the recitation “at least one mutation” broadly refers to any insertion, deletion or substitution of any amino acid relative to any naturally occurring ALP sequence. The functional limitation that the “mutation improves at least one activity or pharmacokinetic property,” is recited at a high level of generality; such that, it covers any variability in activity, absorption, distribution, metabolism, or excretion, deemed beneficial compared to any natural ALP. Consequently, claim 1, as a whole, encompasses any polypeptide with a recombinant ALP and any mutation that demonstrates an improved activity compared to any naturally occurring eukaryotic or prokaryotic ALP. 
Dependent claims 36-40 are drawn to the recombinant ALP recited in claim 1 without imposing any additional structural limitations on the sequence of the recombinant ALP.  Claim 36 recites “the polypeptide of claim 1 wherein the structure is z-ALP-Y-Xn” (lines 1-2), the ALP component is “the recombinant alkaline phosphatase” (line 8).  Consequently, the antecedent basis for claim 36 is the same broad genus of mutated ALP sequences capable of improving any activity or pharmacokinetic property. Since claims 37-40 only limit the Y region of claim 36, these claims also fail to impose a structural limitation on the broad genus of mutated ALP sequences. 
	Accordingly, possession of such polypeptide, requires possession of the genus of any mutated ALP sequences capable of improving activity or a pharmacokinetic property.  The specification exemplifies mutated human ALPs relative to SEQ ID: 1, expressed by transiently transfecting Expi293F, ExpiCHO cells or HEK (Human ALPs include SEQ ID NOs: 13-223, 247 and 262-264) (instant specification [Table 1; p.73, lines 16-17; p.83, line 18]). Human TNSALP mutations include: N213X, N286X, N413X, S429X, W245X, C481X, N123X, N254, N564X, S428X, N559X, N410X, N249, N122X, M384, L385, delG, +SS, +HP. Therefore, the guidance represents a mere fraction of potential mammalian ALP mutations within the genus. Mauro substantiates this point by finding 10 tissues-nonspecific AP mutations, (A16V, A115V, A160T, A162T, E174K, E174G, D277A, E281K, D361V, and G439R) expressed in COS-1 cells, with various levels of residual activity (see Mauro et al. (2002) Journal of Bone and Mineral Research 17(8) [p.1, abstract, lines 12-13]). For example, A160T had increased Kcat when measured with pNPP at pH 9.8 and with PLP [p. 1389, paragraph 2, lines 1-2]. Since the specification does not adequately describe the genus of mutant ALP polypeptides, it does not adequately describe the genus of mutations capable of improving any activity or pharmacokinetic property. 
To extrapolate the correlation between the “at least one mutation” and the at least one improved activity or pharmacokinetic property, one would appraise support from a comparative study that delineates the mutation from the natural counterpart. Particularly, mutation(s) that provide increased catalytic activity for hydrolyzing PLP or PPi, temperature stability, zinc binding or increased substrate specificity (instant specification [p. 21, lines 35-40]). Mutated sequences outperformed natural sequences (SEQ ID NOs: 7-12 aka. ALP001-004, 009-010) against the artificial substrate 4-MUP, as illustrated in example 2, table 4.  However, in the hydrolysis assays for natural substrates, example 3, “changes in activity over wild-type ALP ranged from negative (decreased enzymatic activity) to increases of enzymatic activity” [Example 3: p.79, lines 10-12].  Therefore, the specification merely exemplified certain functional improvements of specific constructs, as compared to a limited number of natural ALP sequences. Consequently, there is inadequate support for the genus of recombinant ALP capable of improving any activity or pharmacokinetic property relative a natural counterpart.
	The state of the art of ALP mutations was poorly described and highly unpredictable. Crine points to 188 mutations associated with HPP (see Crine US 2010/0297119 A1 [p. 8-13 Table 1]).  While, Komaru notes that a total of 390 ALPL gene mutations have been reported worldwide as of Jun. 2019 (see Komaru et al (2019). Molecular and cellular basis of hypophosphatasia. Journal of oral biosciences,[p.142, left column, lines 18-19]).  Komaru also states that it was unclear how a conservative substitution between hydrophobic amino acids strongly affected catalytic activity (see Komaru [p.145, right column paragraph 2, lines 12-14]). Therefore, at the time of filing, the art of TNSALP mutations was highly unpredictable.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 36-41, 46, 56, 57 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation " the asparagine site" in line 5.  There is insufficient antecedent basis for this limitation in the claim because “a consensus N-linked glycosylation site comprising the sequence aspargine-X-Z”, recited in lines 6-7 of claim 19, does not constitute a basis for “the asparagine site”.

Claims 36 and 56 recite “VHH” in line 7 and line 3 respectively, as a member of the genus of bone-targeting moieties.  However, VHH is not a bone-targeting moiety and is not an amino acid sequence with an “n” in the structural formula as the other species, Dn, En, (DAD)n, (DDS)n, (DSS)n, (EES)n, and n = 1 to 50.  In the specification, VHH is disclosed as a single domain variable heavy chain only antibody fragment (see instant specification [p. 74 in line 9]). Therefore, it is unclear whether Xn is required to be a bone-targeting amino acid sequences with “n” in the structural formula, or if the VHH antibody fragment is an alternative to Xn, or Xn requires both a VHH antibody fragment and a bone-targeting moiety Xn, or a VHH antibody fragment comprising a bone-targeting moiety Xn, in the structure Z-ALP-Y-Xn. Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of the claimed limitation regarding Xn. Claims 37-41, 57 and 61, depend from claim 36 or 56 and are rejected for the same reason.
Claim 46 is rejected as being incomplete because it depends directly from a canceled base claim.  See MPEP 608.01(n)(V).  In order to obviate this rejection, claim 46 can be amended as depending from claim 43 because it recites SEQ ID No:123.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 19-20, 36-38, 56-58 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crine et al. US 2010/0297119 A1.
Regarding claim 1, Crine teaches a polypeptide comprised of a recombinant form of human TNSALP engineered at its carboxy-terminus to contain both a spacer in the form of the crystalline fragment (Fc) region of human IgG-1 fused to a bone targeting sequence composed of ten sequential aspartic acid (D10) residues. Relative to native TNSALP purified from kidney, the modified recombinant form of the enzyme improves at least one activity, as it binds hydroxyapatite much more avidly, while retaining its enzymatic activity [p.20, 0120, lines 4-12]. This chimeric TNALP is designated as sTNALP-FcD10 [p.21, 0123, lines 12-13]. Further, amino acids corresponding to pathological mutations are reported in Table 1 [p.7, 0025, lines 2-3]; and, some TNALP active site mutations have been shown to affect the ability of the enzyme [p.2, 0011, lines 1-2].
	Regarding claim 2, the embodiment in which the naturally occurring ALP is TNSALP addressed above as applied to claim 1. Further, Crine teaches consensus sequences derived from an alignment of human ALP isozymes and TNALPs from various mammalian species, corresponding to SEQ ID NO:16, wherein X is any amino acid except an amino acid corresponding to a pathological mutation at that position [p.7, 0026, lines 3-8].  In a sequence alignment, residues 2-507 of instant SEQ ID NO: 1 align with residues 19-507 to consensus SEQ ID NO: 16 taught by Crine with an 81.2% identity match. Therefore, the mutation N286X of instant claim 2 corresponds to position X303 of SEQ ID NO:16 to Crine, which is defined as any naturally occurring amino acid [p. 66, 0222-0223]. According to the instant specification, the ALP may have at least 70% sequence identity to SEQ ID NO: 1 (p. 20, lines 2-4).
Regarding claim 3, Crine teaches sALP fragment in the bone targeted fusion protein that consists of any one of the fragments of a consensus sequence derived from an alignment of human ALP isozymes and TNALPs from various mammalian species [0025, lines 1-5]. 
Regarding claim 4, Crine teaches sequence alignments, namely a bovine TNALP sequence (SEQ ID NO:6); a human TNALP sequence (SEQ ID NO: 8); a mouse TNALP sequence (SEQ ID NO: 9), a rat TNALP sequence (SEQ ID NO: 10) [p.20, 0116, lines 3-6, Fig. 30]	

    PNG
    media_image1.png
    248
    822
    media_image1.png
    Greyscale
Regarding claim 19 and 20, Crine discloses a human IALP sequence (SEQ ID NO: 12), which is 100% identical to instant SEQ ID NO: 4 [p.20, 0116, line 9]. In Fig 30, Crine discloses an alignment of various mammalian ALPs including SEQ ID NO:12 [p.20, 0116, lines 1, 9]. Evidently, the tryptophan residue accentuated below in red to the IALPhs sequence (aka. SEQ ID NO: 12), corresponds to the W245X of instant SEQ ID NO: 4 (see the ABSS Alignment in the Appendix). Therefore, the arginine residues of the GALPhs (SEQ ID NO:13) and PLALPhs (SEQ ID NO: 14) sequences correspond to a W245R mutation [p.20, 0116, lines 10-11].

	Regarding claims 36 and 56–58, Crine teaches a bone targeted ALP comprising a polypeptide having the structure: Z-sALP-Y-spacer-X-Wn-V; Y is absent or is an amino acid sequence of at least one amino acid; Z is absent or is an amino acid sequence of at least one amino acid; X is absent or is an amino acid. The Wn, (equivalent to Xn) is a polyaspartate or a polyglutamate wherein n= 10 to 16 consisting [p.14, 0030, lines 1-4]. The V is absent or is an amino acid sequence [Abstract, lines 1-9, Fig. 1]. The sALP may comprise (recombinant ALP) amino acid residues 23-508 of SEQ ID NO:15, wherein X, within the consensus the fragment 23-508, may contain any amino acid except an amino acid corresponding to a pathological mutation at that position of human TNALP as reported in table 1 [p.6, 0025, lines 9,10 – p. 7, lines 1-3].  
Regarding claim 37-38, Crine teaches useful spacers include polypeptides comprising a Fc, and hydrophilic and flexible polypeptides able to alleviate the repulsive forces [p.15, 0028, lines 1-3]. Fc fragments include IgG-1, IgG-2, IgG-3, IgG-3 and IgG-4 [p.14, 0029, lines 1-4].
Regarding claim 61, which depends from claim 57, the broadest reasonable interpretation of the claim is requiring either Xn or VHH CDR substituted with at least one glutamate or aspartate residue. Crine teaches a spacer comprising a fragment crystallizable region (Fc) with a constant domain of an immunoglobulin. In another specific embodiment, Wn is a polyaspartate [p.17, 0066, lines 1-3,5,10], implying substitution of Xn with polyaspartate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-41, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0297119 A1 to Crine et al. as applied to claims 1-4 and 19-20 above, and further in view of An (“IgG2m4, an engineered antibody isotype with reduced Fc function” mAbs 1:6, 572-579, 2009).  
Regarding claim 39, Crine teaches an Fc fragment of IgG that comprises the hinge and the CH2 domain and CH3 domains of IgG-1, IgG-2 and IgG4 [p.14, 0029, lines 2-4] and the Fc set forth in SEQ ID NO: 3 [p. 17,0066, lines 3-9].  Although Crine does not explicitly state IgG 2/4, the SEQ ID NO:3 disclosed is a 93.5% match to the human IgG2/4 of instant SEQ ID NO:253 (see instant specification [p. 10, line 19-20]). Further, Crine teaches sALP monomers covalently linked through the two disulfide bonds located in the hinge regions of the two Fc fragments. In this dimeric configuration the steric hindrance imposed by the formation of the interchain disulfide bonds are presumably preventing the association of sALP domains to associate into the dimeric minimal catalytically active entity present in normal cells [p. 14, 0032, lines 1-10].
Crine does not explicitly teach an Fc region comprising IgG2/4.
However, An suggests the CH1 and hinge region from IgG2, and the CH2 and CH3 regions from IgG4 create this hybrid IgG2/4 design, which is aimed at reducing or eliminating the effector function via Fcγ receptors and complement binding [p.573, left column, paragraph 2, lines 5-8].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to modify the Fc region of Crine with the hybrid IgG2/4 design taught by An in order to achieve an Fc region that serves as a “benign blocker” for alleviating the steric hinderance.  Crine provides motivation for using a space comprising an Fc for alleviating the repulsive forces caused by the negatively charged D10 sequence [p.14, 0028, lines 3-4]. An suggests that it is sometimes desirable that the antibody has altered Fc-mediated properties. In the case of a “benign blocker” antibody, it is often desirable to diminish functions while retaining its pK profile [abstract, lines 3-5]. There would have been a reasonable expectation of success because Crine and An are in the same field of endeavor of therapeutic Fc antibody fragments.   
Regarding claim 40, Crine discloses SEQ ID NO:3, which is a 93.5% match to the IgG2/4 of instant SEQ ID NO:253 (see Crine [p.37-39]).
Regarding claims 41 and 43, Crine teaches SEQ ID NO:1, which is a 96.2% match to the elected instant SEQ ID NO: 123 (see Crine [p.33-35]).
Regarding claim 46, Crine teaches SEQ ID NO:1, which is a 96.2% match to the elected instant SEQ ID NO: 123, as set forth above. SEQ ID NO: 1 to Crine is a hTNALP-FcD10 sequence with an Fc fragment underlined in Fig 2 [p.19, 0088, lines 5-6]. The largest discrepancy, accounting for 8 residues (residue 503-511 of SEQ ID NO: 1 to Crine) occurs at the start of the Fc fragment. Note that in order to practice compact prosecution, claim 46 is interpreted as limiting the SEQ ID NO: 123 recited in claim 43 to 100%.  
Crine does not teach a sequence that is a 100% identity match to SEQ ID NO:123.
An suggests a hybrid IgG2/4 design [p.573, left column, paragraph 2, lines 5-8].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have modified the Fc fragment of SEQ ID NO:1 to Crine with the IgG2/4 design taught by An. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Crine suggests that the Fc fragment acts as a spacer which allows the protein to be more efficiently folded since the expression of sTNALP-Fc-D10 was higher than that of sTNALP-D10 [p.14, 0027, lines 1-5]. Further providing a finite list of IgG fragments from IgG-1, IgG-2 and IgG4 IgG4 [p.14, 0029, lines 2-4]. 

 Claims 59 are rejected under 35 U.S.C. 103 as being unpatentable over Crine US 2010/0297119 A1 in view of Shaw et al. US 2016/0015784.
Regarding claim 59, Crine teaches the polypeptide comprising a polyaspartate or a polyglutamate consisting of D10 or E10 to E16, as discussed above under 35 USC 102 rejections (see Crine [p.14, 0030, lines 1-4]). 
	Crine does not teach the bone targeting moiety comprising (DAD)3 or (DDS) 3.
	However, Shaw teaches a linker (SEQ ID NO: 7), with a (DAD)3 [p. 15, table 2] for a macrophage inhibitory cytokine-1 (MIC-1), also known as a placental bone morphogenetic protein, fusion proteins [p. 1, 004, lines 1-3]. Linkers were designed at a variety of lengths and predicted secondary structure flexibility, as length may influence steric hinderance by the fusion partner attached and influence correct folding of domains [p.4, 0060, lines 1-5, 11-13].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have modified the polyaspartate spacer of Crine with the linker taught by Shaw. One would have been motivated to do so because Shaw suggests that linkers influence steric hinderance, correct folding of domains [p.4, 0060, lines 1-5, 11-13], and  differences in linker sequence or structure can cause changes in biological efficacy, plasma half-life or fusion protein stability [p.4, 0059, lines 3-6]. There would have been a reasonable expectation of success that because both references are in the same field of creating fusion proteins for bone deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (nature-based product) without significantly more. The claims recite “a polypeptide”. Thus, the claims are directed to a composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 recites “a polypeptide comprising recombinant alkaline phosphatase” in line 1. Hypophosphatasia (HPP) is a naturally occurring disease caused by a TNSALP mutation (see Crine [p.1, right column, paragraph, 0009, lines 1-2]). Therefore, recombinant TNSALP with at least one mutation entails naturally occurring sequences. Compared to the natural counterpart, there is no structural distinction between a recombinant ALP sequence and a natural ALP sequence, because “recombinant” refers to how the sequence is formed. Accordingly, recombinant ALP is a product of nature and claim 1 is directed to a judicial exception (Step 2A Prong 1: Yes)
The additional claimed elements individually and accumulatively fail to integrate the product of nature into practical application.  Claim 1 recites that the recombinant ALP has “at least one mutation relative to a naturally occurring alkaline phosphatase, wherein the mutation improves at least one activity or pharmacokinetic property relative to the naturally occurring alkaline phosphatase without the at least one mutation” in lines 2-4. However, “at least one mutation relative to a naturally occurring alkaline phosphatase” is recited with a high level of generality such that it encompasses any insertion, deletion or substitution of any amino acid(s) relative to any naturally occurring ALP, which have been shown by Crine (see Figure 30) to occur among natural homologs. Claim 2 recites that the naturally occurring alkaline phosphatase is a tissue non-specific alkaline phosphatase (TNSALP), placental alkaline phosphatase (PALP), germ line alkaline phosphatase (GALP, or intestinal alkaline phosphatase (IALP). This limitation fails to provide any structural information about the recombinant ALP, nor does it explain how the “at least one mutation” improves an activity or pharmacokinetic property. Similarly, claims 3 and 4 impose limitations on the naturally occurring ALP without limiting the recombinant ALP sequence.  Claim 3 specifies that the TNSALP is mammalian, while claim 4 limits the TNSALP to select mammalian species. Accumulatively, the additional elements of claims 1-4 do not impose meaningful limitations over the nature based judicial exception of the recombinant ALP. Rather, the additional elements amount to merely applying the judicial exception, which fails to integrate the nature-based product into application (Step 2A Prong 2: Yes).
The additional elements fail to amount to an inventive concept. It is well-understood that naturally occurring pathogenic mutations in TNSALP may result in Hypophosphatasia (HPP) (see Crine [p.1, right column, paragraph, 0009, lines 1-2]). Therefore, the limitations are merely instructions to compare the activity and pharmacokinetic properties of the nature-based product (recombinant ALP) to the naturally occurring pathogenic human TNALP. Accordingly, the additional elements do not integrate the nature-based product into an inventive concept (Step 2B: No).
	For all of these reasons, claims 1-4 are not patent eligible as accumulatively the claims fail to amount to significantly more than the judicial exception.  

Double Patenting
Claims 1-4, 41, 43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No.US 17/669,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4, 41, 43 and 46 are anticipated by claims 1-4 of ‘275 to Voegtli.
	Claim 1 of ‘275 to Voegtli recites a pharmaceutical composition comprising a polypeptide having at least 80% sequence identity to SEQ ID NO: 5 and at least one mutation selected from E108M, N213Q, and N286Q relative to SEQ ID NO: 1 and a pharmaceutically acceptable carrier. SEQ ID NOs: 5 and 1 of ‘275 to Voegtli are 100% identical to instant SEQ ID NOs: 123 and 1 respectively. 
	Claim 2 of ‘275 to Voegtli recites the pharmaceutical composition of claim 1, wherein the polypeptide has at least 85%, 90%, 95%, 97%, or 99% sequence identity to SEQ ID NO: 5.
Claim 3 of ‘275 to Voegtli recites the pharmaceutical composition of claim 2, wherein the polypeptide comprises or consists of the sequence of SEQ ID NO: 5.
Claim 4 of ‘275 to Voegtli the pharmaceutical composition of claim 1, wherein the polypeptide comprises two or three mutations E108M, N213Q, and N286Q relative to SEQ ID NO: 1.
Therefore, the narrow scope of claims 1-4 of ‘275 to Voegtli are in essence “species” of the generic invention of instant claims 1-4, 41, 43 and 46. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/K.C.B./Examiner, Art Unit 1657